ON MOTION BOB REHEARING-
July 31, 1937.
Me. Justice Wole
delivered the opinion of the court.
We are not at all convinced that the costs should not be imposed in this case especially as in addition to the matter -of prescription, the court below as affirmed by us, held that the amount of $3,800 paid to the doctor was in total settlement of his claim. Nevertheless, the appellant, when the memorandum of costs is filed, will have the opportunity to urge the limitation of the fees and a subsequent appeal.
The motion for reconsideration should be overruled.
Mr. Justice Córdova Dávila took no part in the decision ■of this case.